Order entered August 19, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00455-CV

                               KIMBERLEY PETTIGREW, Appellant

                                               V.

                       MEGAN REEVES & BRIANA TROY, Appellees

                        On Appeal from the County Court at Law No. 4
                                    Collin County, Texas
                            Trial Court Cause No. 004-03642-2011

                                           ORDER
       The Court has before it the request of Claudia Webb, official court reporter for the Collin

County Court at Law No. 4, for an extension of time to prepare the reporter’s record in this case.

The Court GRANTS the request and ORDERS that the reporter’s record be filed fourteen days

from the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE